—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered May 13, 1991, after a jury trial, convicting defendant of burglary in the second and third degrees (2 counts of the latter), criminal possession of a weapon in the fourth degree, and criminal mischief in the fourth degree, and sentencing him as a second felony offender to concurrent terms of IV2 to 15 years, 3Yi to 7 years, 3Yz to 7 years, 1 year and 1 year, respectively, unanimously affirmed.
Review of the transcript leads us to conclude that the defendant had been present during the Sandoval hearing. To whatever extent an ambiguity exists in the minutes, it was defendant’s burden to demonstrate record evidence of his absence (People v Robinson, 191 AD2d 523, lv denied 81 NY2d 1018; see also, People v Walker, 202 AD2d 312, lv denied 83 NY2d 972; People v Brown, 186 AD2d 356). Since we conclude that the record indicates that the defendant was present in the courtroom, at a time that the jury was not, his right to have had an opportunity to participate in the Sandoval hearing was protected (see, People v Walker, supra; People v Gonzalez, 203 AD2d 192), regardless of his actual presence at the sidebar. Concur—Wallach, J. P., Asch, Rubin and Williams, JJ.